DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.

Examiner’s Note
Applicant’s request for continued examination noted above requests consideration of the amendments submitted 23 September 2021.  The amendments submitted 23 September 2021 were entered into the record and are noted as such in the Advisory Action mailed 26 October 2021.  The examiner notes Applicant has submitted no further amendments for consideration.  Accordingly, the claims submitted 23 September 2021 are those considered herein.  Claims 1 – 17, 21 – 34, and 49 – 56 remain pending in the application, and claims 11 – 17, 31 – 34, and 50 were previously withdrawn from consideration.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10, 49, and 54 – 56 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2008/0032148 A1) in view of Tse (US 2013/0225752 A1).  
	Regarding claim 1, Lee discloses a polymeric composition for an adhesive in a multi-layered polymeric film (“adhesive blend” used in “multi-layer polymer films”: e.g. ¶¶ [0006] – [0042]) the polymeric composition comprising:
	i) from 2.5 to 25 weight percent of a grafted polyolefin, wherein the grafted polyolefin has a polyolefin backbone including, e.g., 100 weight percent ethylene, based on the total weight of the polyolefin backbone, and a functional graft including one or more oxygen atoms (“modified polyolefin” grafted with an “acid or acid derivative monomer”, wherein the polyolefin being modified is, e.g., a homopolymer of ethylene: e.g. ¶¶ [0006], [0008], [0010], [0022] – [0027], [0030], [0034]); 
	ii) from 2.5 to 40 weight percent of a propylene based elastomer, wherein the propylene based elastomer is a random copolymer having a propylene concentration of 60 weight percent or more, e.g. 70 weight percent or more (“propylene elastomer”: e.g. ¶¶ [0006], [0008], [0010], [0028] – [0030]);
	iii) one or more polyethylene resins (as one component of a “base resin” which is a “crystalline or semi-crystalline polyolefin”, polyethylene resins being an example thereof: e.g. ¶¶ [0006], [0008], [0010] – [0014], [0030]); and 
	iv) optionally one or more polypropylene resins having a crystallinity of greater than 30 percent (as another component of the “base resin” which is a “crystalline or semi-crystalline polyolefin” defined as having crystallinity greater than 30%, polypropylene resins being an example thereof: e.g. ¶¶ [0006], [0008], [0011], [0017] – [0021], [0030]); 
	wherein the functional graft is present in an amount from 0.0025 to 1.25 weight percent based on the total weight of the polymeric composition (the “acid or acid derivative monomer” is 0.1 to 5 weight percent of the “modified polyolefin” which, when taken as a percentage of the aforesaid amount of grafted polyolefin, provides the cited range: e.g. ¶¶ [0006], [0008], [0027]); 
	wherein the one or more polyethylene resins are independently selected from the group consisting of high density polyethylene, medium density polyethylene, low density polyethylene, and linear low density polyethylene (e.g. ¶¶ [0011], [0012], [0014]).
	As to the amount of the one or more polyethylene resins and the optional one or more polypropylene resins, Lee generally states the total amount of “base resin” is 25 to 85 weight percent of the polymeric composition (e.g. ¶ [0006]).  For those embodiments wherein the “base resin” is the one or more polyethylene resins without the one or more polypropylene resins, it thus follows the polymeric composition comprises 25 to 85 weight percent of the one or more polyethylene resins.  However, for Lee’s embodiments wherein the polymeric composition comprises one or more polypropylene resins in addition to the one or more polyethylene resins, it will be understood that the total of the one or more polyethylene resins and the one or more polypropylene resins totals to 25 to 85 weight percent.  Moreover, since the one or more polyethylene resins and the one or more polypropylene resins serve the same purpose, one of ordinary skill in the art would have been able to determine the appropriate amount of each for the polymeric composition.  Notably, one of ordinary skill in the art would have been motivated to determine such amounts based on parameters such as compatibility (which Lee discusses with respect to prior art polymeric compositions: e.g. ¶ [0003]) for purposes of making an adhesive blend composition suitable for use as a tie layer between dissimilar polymer layers, especially between a polar layer and a non-polar layer (e.g. ¶ [0040]).  Given, as noted above, Lee’s polymeric composition comprises an ethylene-based grafted polyolefin and a propylene based elastomer, one of ordinary skill in the art would have appreciated the respective amounts of the one or more polyethylene resins and the one or more polypropylene resins are provided in amounts which would have compatibility with one another as well as with layers to be bonded thereby.
	As to the total amount of the grafted polyolefin, the propylene based elastomer, the one or more polyethylene resins, and the one or more polypropylene resins based on the total weight of the polymeric composition, Lee discloses the polymeric composition may contain, i.e. optionally contain, components other than those described above, notably other resin components and conventional additives (e.g. ¶¶ [0030] – [0033]).  At a minimum, Lee’s description of optional inclusion necessarily encompasses embodiments excluding other resin components and conventional additives, therefore describing the grafted polyolefin, the propylene based elastomer, the (one or more) polyethylene resins, and the (one or more) polypropylene resins being 100 weight percent of the polymeric composition based on the total weight of the polymeric composition.  Moreover, for those embodiments wherein other resin components and/or conventional additives is/are included, Lee discloses up to 45 weight percent other resin components (e.g. ¶ [0030]) and from 0.005 to 1 weight percent conventional additives (“50 to 10000 ppm”: e.g. ¶ [0033]), where it would have been understood the amount of other resin components and/or conventional additives included is based on the desired properties to be obtained of the polymeric composition, which are compatibility and adhesive properties, as noted above.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lee’s polymeric composition to comprise from about 40 to 85 weight percent of the one or more polyethylene resins and, optionally, up to about 35 weight percent of the one or more polypropylene resins in order to provide a polymeric composition which has desirable compatibility of all components therein and which is suitable for use as an adhesive tie layer.  Furthermore, for similar reasons, it would have been obvious to modify Lee’s composition such that the total amount of the grafted polyolefin, the propylene based elastomer, the (one or more) polyethylene resins, and the (one or more) polypropylene resins is from about 95 to 100 weight percent, based on the total weight of the polymeric composition.
	Although Lee is not specific as to the propylene based elastomer being a random copolymer having a crystallinity of about 2 percent to 25 percent, this feature would have been obvious in view of Tse.
	Tse discloses a propylene based elastomer, wherein the propylene based elastomer is a random copolymer having a propylene concentration of, e.g., about 75 weight percent or more and a crystallinity of, e.g., 5 to 25 percent (e.g. ¶¶ [0013] – [0033]).  Tse discloses such an elastomer has a tacticity which balances stereo-irregular disruptions in the polymer chain that control flexibility, a result of excessive tacticity, and bonding strength, a result of insufficient tacticity (e.g. ¶ [0019]).
	Lee’s propylene based elastomer contains isotactic propylene crystallinities in order to provide “virtual crosslinking” which controls deformation at ambient conditions (e.g. ¶ [0028]), suggesting a polymeric composition containing the same is resistance to deformation forces at ambient conditions.  In the use as previously discussed in an adhesive blend, it would therefore have been understood that using the propylene based elastomer Lee discloses reduces failure risks of layers adhered to one another with the polymeric composition.  It is noted, in an embodiment, Lee’s composition is used in flexible structures (e.g. ¶ [0040]).
	Therefore, it would have been obvious to provide a random copolymer having a crystallinity of 5 to 25 percent as Tse discloses for the propylene based elastomer as Lee discloses, the motivation being to provide chain disruptions which allow for the flexibility and bonding strength Lee desires.
	Although Lee and Tse are not specific as to the polymeric composition adhering to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent when used as an adhesive in the multi-layered polymeric film having a layer of the thermoplastic polypropylene, the one or more polypropylene resins Lee discloses are thermoplastics (per their melt flow rate) having a crystallinity of greater than 30 percent (e.g. ¶¶ [0006], [0008], [0011], [0017] – [0021], [0030]).  Furthermore, since the one or more polypropylene resins, when present, are melt blended with the remaining components noted above in the polymeric composition (Lee: e.g. ¶¶ [0010], [0012], [0027], [0034]), Lee implies compatibility of the one or more polypropylene resins with the remaining materials.  Moreover, such compatibility is typical in the art of polymeric compositions for adhesives as Lee and Tse describe (Lee: e.g. ¶ [0003]).  Accordingly, one of ordinary skill in the art would have expected the polymeric composition Lee and Tse disclose to adhere to a thermoplastic polypropylene having a crystallinity of 30 percent to about 80 percent.  
	Regarding claim 2, in addition to the limitations of claim 1, Lee discloses the polymeric composition has a melt flow rate from 2 to 20 g/10 min (e.g. ¶ [0037]).
	Although Lee is not specific as to the melt flow rate being measured according to ISO 1133 about 190 °C / 2.16 kg, Lee states melt flow rates are measured under the same conditions but per a different standard, namely ASTM D 1238-01 (e.g. ¶ [0013]).  Per the same measuring conditions, the examiner therefore considers Lee’s melt flow rate to be generally the same between the two measuring methods.  Moreover, even if the measurements are performed differently, Lee’s range overlaps a significant majority of Applicant’s claimed range and therefore would be expected to overlap even with small variations between the methods.  Furthermore, as seen in the 35 U.S.C. 103 rejection of claim 1, there is a significant amount of overlap in the ranges of the components in Lee with those claimed in claim 1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, where such overlap exists, it would have been expected a melt flow rate within the claimed range and measuring method would be provided.
	Regarding claim 3, in addition to the limitations of claim 1, Lee discloses the one or more polyethylene resins includes a linear low density polyethylene, wherein the linear low density polyethylene includes ethylene and one or more olefinic comonomers selected from the group consisting of 1-butene, 1-hexene, and 1-octene, wherein the total amount of the ethylene and the one or more olefinic comonomers in the linear low density polyethylene is 100 percent by weight (e.g. ¶¶ [0012], [0014] describe linear low density polyethylene as a species within the genus of “[e]thylene homopolymers and ethylene-C4-8 α-olefin copolymers”, which by name does not include monomers other than ethylene or C4-8 α-olefin; it will be appreciated 1-butene is the C4 α-olefin, 1-hexene is the C6 α-olefin, and 1-octene is the C8 α-olefin).  
	Regarding claim 4, in addition to the limitations of claim 1, although Lee is not explicit as to an amount of filler based on the total weight of the polymeric composition, Lee discloses the polymeric composition may contain conventional additives, which are generally provided at low levels, e.g. 0.005 to 1 weight percent, if provided (e.g. ¶¶ [0030], [0033]).  This suggests the maximum amount of filler is 1 weight percent or less, or the polymeric composition is free of filler.
	The amount of filler Lee suggest lies within the claimed range(s).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 5, in addition to the limitations of claim 1, as discussed in the 35 U.S.C. 103 rejection of claim 1, Lee’s amount of the one or more polypropylene resins is selected based providing compatibility and adhesion properties for the polymeric composition in an intended use thereof as an adhesive composition.  For similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1, it would have been obvious for Lee’s polymeric composition to include 5 to about 30 weight percent of the one or more polypropylene resins.
	Regarding claim 6, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1, Lee discloses the propylene based elastomer has a propylene concentration of 60 weight percent or more, e.g. 70 weight percent or more (e.g. ¶ [0028]), these ranges encompassing the claimed range.
	However, it should be noted Lee discloses the propylene based elastomer contains ethylene as a comonomer for reducing crystallinity and controlling interactions between the crystalline segments of the propylene based elastomer (e.g. ¶ [0028]), where one of ordinary skill in the art would have understood the concentration thereof, and thus the propylene concentration, can be optimized in order to provide the desired crystallinity of the propylene based elastomer.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lee’s polymeric composition such that the propylene concentration is about 75 to about 95 weight percent in order to provide the desired crystallinity and interactions between polymer chains.
	Regarding claim 7, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1, Lee discloses the polymeric composition includes 0.005 to 1 weight percent of one or more additives (e.g. ¶¶ [0030], [0033]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 8, in addition to the limitations of claim 1, Lee discloses the functional graft includes, e.g., maleic anhydride (e.g. ¶¶ [0023] – [0025]).
	Regarding claim 9, in addition to the limitations of claim 1, Lee discloses the grafted polyolefin has a melt flow rate from 0.1 to 200 g/10 min (e.g. ¶ [0027]).  
	Although Lee is not specific as to the melt flow rate being measured according to ISO 1133 about 190 °C / 2.16 kg, Lee states melt flow rates are measured under the same conditions but per a different standard, namely ASTM D 1238-01 (e.g. ¶ [0013]).  Per the same measuring conditions, the examiner therefore considers Lee’s melt flow rate to be generally the same between the two measuring methods.  Moreover, even if the measurements are performed differently, Lee’s range overlaps a significant majority of Applicant’s claimed range and therefore would be expected to overlap even with small variations between the methods.  Furthermore, as seen in the 35 U.S.C. 103 rejection of claim 1, there is a significant amount of overlap in the ranges of the grafted polyolefin in Lee with those claimed in claim 1.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, where such overlap exists, it would have been expected a melt flow rate within the claimed range and measuring method would be provided.
	Although Lee is not explicit as to the grafted polyolefin having a crystallinity from about 25 to about 75 percent as measured by differential scanning calorimetry, Lee discloses polyethylene resins used to form the one or more polyethylene resins can be used as the polyolefin backbone for the grafted polyolefin (e.g. ¶ [0027]), e.g. HDPE or LLDPE having crystallinities generally greater than 40% (e.g. ¶ [0014]) by differential scanning calorimetry (e.g. ¶ [0011]).
	Regarding claim 10, in addition to the limitations of claim 1, Lee discloses the propylene based elastomer (as modified in view of Tse) is a random copolymer has a crystallinity of 5 to 25 percent (“propylene elastomer”: e.g. ¶¶ [0006], [0008], [0010], [0028] – [0030]), which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 49, in addition to the limitations of claim 1, Lee discloses the one or more polyethylene resins includes a linear low density polyethylene, wherein the linear low density polyethylene includes ethylene and one or more olefinic comonomers selected from the group consisting of 1-butene, 1-hexene, and 1-octene, wherein the total amount of the ethylene and the one or more olefinic comonomers in the linear low density polyethylene is 100 percent by weight (e.g. ¶¶ [0012], [0014] describe linear low density polyethylene as a species within the genus of “[e]thylene homopolymers and ethylene-C4-8 α-olefin copolymers”, which by name does not include monomers other than ethylene or C4-8 α-olefin; it will be appreciated 1-butene is the C4 α-olefin, 1-hexene is the C6 α-olefin, and 1-octene is the C8 α-olefin), the propylene based elastomer has a propylene concentration of 60 weight percent or more, e.g. 70 weight percent or more (e.g. ¶ [0028]), the propylene based elastomer (as modified in view of Tse) is a random copolymer has a crystallinity of 5 to 25 percent (“propylene elastomer”: e.g. ¶¶ [0006], [0008], [0010], [0028] – [0030]).
	However, it should be noted Lee discloses the propylene based elastomer contains ethylene as a comonomer for reducing crystallinity and controlling interactions between the crystalline segments of the propylene based elastomer (e.g. ¶ [0028]), where one of ordinary skill in the art would have understood the concentration thereof, and thus the propylene concentration, can be optimized in order to provide the desired crystallinity of the propylene based elastomer.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify Lee’s polymeric composition such that the propylene concentration is about 95 weight percent or less in order to provide the desired crystallinity and interactions between polymer chains.
	Although Lee is not explicit as to an amount of filler based on the total weight of the polymeric composition, Lee discloses the polymeric composition may contain conventional additives, which are generally provided at low levels, e.g. 0.005 to 1 weight percent, if provided (e.g. ¶¶ [0030], [0033]).  This suggests the maximum amount of filler is 1 weight percent or less, or the polymeric composition is substantially or entirely free of filler.
	The amount of ethylene and olefinic comonomers in the polyethylene resins as well as the amount of filler Lee discloses lies within the claimed range(s).  Additionally, Lee’s propylene concentration and crystallinity (as modified in view of Tse) overlap the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.
	Regarding claim 54, in addition to the limitations of claim 1, the propylene based elastomer Tse discloses is a random copolymer of propylene and ethylene (e.g. ¶ [0013]), having a propylene concentration of, e.g., 80 to 92 weight percent (e.g. ¶¶ [0014], [0015]), wherein the total amount of the propylene and the ethylene is 82 weight percent or more based on the total weight of the propylene based elastomer (“at least about 2 wt%” ethylene when viewed in light of the concentration of propylene: e.g. ¶¶ [0014], [0015]).
	Tse’s range for the propylene concentration lies within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Tse’s range for the total amount of propylene and ethylene encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  However, Tse also discloses narrower ranges which raise the total amount of the propylene and ethylene in the propylene based elastomer toward and within the claimed range (e.g. ¶¶ [0014], [0015]).
	Regarding claim 55, in addition to the limitations of claim 54, the propylene based elastomer Tse discloses has a peak melting temperature of, e.g., less than about 70°C (e.g. ¶¶ [0016], [0017]).
	Tse’s peak melting temperature encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  
	Regarding claim 56, in addition to the limitations of claim 55, the propylene based elastomer Tse discloses has a polydispersity index of, e.g., 1 to 15 (MWD as Mw/Mn ratio, which is by definition the polydispersity index: e.g. ¶¶ [0024], [0025], [0027], [0042]).
	Tse’s polydispersity index encompasses the claimed range.  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  
Claims 21 – 30 and 51 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Tse as applied to claim 1 above, and further in view of Shah (US 5,314,749 A).
	Regarding claim 21, Lee discloses a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition inventive to Lee (e.g. ¶¶ [0046] – [0048], [0050])
	More specifically, Lee discloses various examples wherein five-layer films having the general laminated in the order olefinic polymer layer/tie layer/barrier layer/tie layer/olefinic polymer layer but using different olefins between the examples (e.g. ¶ [0046] – [0048], [0050]).  In view of Lee’s general disclosure of other polymers being used for outer layers, barrier layers, and the tie layers as discussed in the 35 U.S.C. 103 rejection of claim 1, one of ordinary skill in the art would have appreciated Lee’s general disclosure encompasses, or at least the examples can be modified to form, embodiments wherein Lee implicitly discloses a film comprising: a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition as discussed in claim 1.  The modifications in view of Tse may applied as discussed in the 35 U.S.C. 103 rejection of claim 1 for the same reasons as previously discussed.
	Lee’s polymeric composition as discussed in the 35 U.S.C. 103 rejection of claim 1 is used as a tie layer composition, in particular for adhering dissimilar, i.e. polar and non-polar, substrates to one another (e.g. ¶¶ [0038] – [0040]).
	Although Lee is not specific as to the second olefinic polymer layer including about 60 weight percent or more of one or more polypropylene resins, Shah discloses films similar to those Lee discloses wherein an outer layer includes, either alone or blended with other polyolefins, one or more polypropylene resins for purposes of adding stiffness, e.g. with 5 to 95 weight percent of the one or more polypropylenes (e.g. Fig. 1, 2; Col. 1, l. 61, to Col. 5, l. 12).  Accordingly, it would have been obvious to include in the second olefinic polymer layer Lee discloses 5 to 95 weight percent of one or more polypropylene resins as Shah suggests in order to add further stiffness to the film.
	Regarding claim 22, in addition to the limitations of claim 21, Lee discloses embodiments wherein the first olefinic polymer layer includes 100 weight percent of one or more polyethylene resin (e.g. ¶¶ [0046] – [0048]).  However, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the first olefinic polymer layer Lee discloses to include about 60 weight percent or more of one or more polyethylene resins in order to provide additional stiffness to the film.
	Regarding claim 23, in addition to the limitations of claim 21, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness, e.g. by using 5 to 95 weight percent or more of one or more polypropylene resins.
	Regarding claim 24, in addition to the limitations of claim 21, Lee discloses the first tie layer is in direct contact with the first olefinic polymer layer (e.g. ¶¶ [0046] – [0048], [0050]).  
	Regarding claim 25, in addition to the limitations of claim 21, Lee discloses the first tie layer is in direct contact with the barrier layer (e.g. ¶¶ [0046] – [0048], [0050]).    
	Regarding claim 26, in addition to the limitations of claim 21, Lee discloses the first tie layer and the second tie layer include the same polymeric composition (e.g. ¶¶ [0046] – [0048], [0050]).    
	Regarding claim 27, in addition to the limitations of claim 21, Lee discloses the first and second olefinic polymer layers are formed from the same polymers (e.g. ¶¶ [0046] – [0048], [0050]).    
	Regarding claim 28, in addition to the limitations of claim 21, Lee discloses any adhesion failure between the first olefinic polymer layer and the barrier layer is at the boundary of the first tie layer and the barrier layer (as implied by Lee measuring adhesion properties between the olefinic polymer layers and the barrier layer by way of the tie layers: e.g. ¶¶ [0047], [0048], [0050])
	Regarding claim 29, in addition to the limitations of claim 21, Lee discloses any adhesion failure between the second olefinic polymer layer and the barrier layer is at the boundary of the second tie layer and the barrier layer (as implied by Lee measuring adhesion properties between the olefinic polymer layers and the barrier layer by way of the tie layers: e.g. ¶¶ [0047], [0048], [0050])
 	Regarding claim 30, in addition to the limitations of claim 21, Shah discloses film thicknesses of 12.7 to 101.6 µm are typical for the uses similar to Lee discloses although the actual thickness will depend on stiffness and film forming equipment limitations (“0.5 to 4 mils”: e.g. Col. 5, ll. 8 – 9).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the film to have a thickness of 50 µm or less, e.g. 12.7 to 50 µm, in order to provide a film which has the desired stiffness and which can be readily formed.
	Regarding claim 51, in addition to the limitations of claim 21, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness, e.g. by using 5 to 95 weight percent or more of one or more polypropylene resins.  Lee further discloses the first tie layer is in direct contact with the first olefinic polymer layer (e.g. ¶¶ [0046] – [0048], [0050]), the first tie layer is in direct contact with the barrier layer (e.g. ¶¶ [0046] – [0048], [0050]), and the first tie layer and the second tie layer include the same polymeric composition (e.g. ¶¶ [0046] – [0048], [0050]).  As to the film thickness, Shah discloses film thicknesses of 12.7 to 101.6 µm are typical for the uses similar to Lee discloses although the actual thickness will depend on stiffness and film forming equipment limitations (“0.5 to 4 mils”: e.g. Col. 5, ll. 8 – 9).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the film to have a thickness of 50 µm or less, e.g. 12.7 to 50 µm, in order to provide a film which has the desired stiffness and which can be readily formed.
	Regarding claim 52, Lee discloses a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition inventive to Lee (e.g. ¶¶ [0046] – [0048], [0050])
	More specifically, Lee discloses various examples wherein five-layer films having the general laminated in the order olefinic polymer layer/tie layer/barrier layer/tie layer/olefinic polymer layer but using different olefins between the examples (e.g. ¶ [0046] – [0048], [0050]).  In view of Lee’s general disclosure of other polymers being used for outer layers, barrier layers, and the tie layers as discussed in the 35 U.S.C. 103 rejection of claims 1 and 49, one of ordinary skill in the art would have appreciated Lee’s general disclosure encompasses, or at least the examples can be modified to form, embodiments wherein Lee implicitly discloses a film comprising: a first olefinic polymer layer including one or more polyolefin homopolymers or copolymers; a second olefinic polymer layer; a barrier layer interposed between the first and second olefinic polymer layers; a first tie layer interposed between the first olefinic polymer layer and the barrier layer; a second tie layer interposed between and in direct contact with the second olefinic polymer layer and the barrier layer, wherein the first tie layer includes a polymeric composition as discussed in claim 49.  The modifications in view of Tse may applied as discussed in the 35 U.S.C. 103 rejection of claim 1 for the same reasons as previously discussed.
	Lee’s polymeric composition as discussed in the 35 U.S.C. 103 rejection of claim 49 is used as a tie layer composition, in particular for adhering dissimilar, i.e. polar and non-polar, substrates to one another (e.g. ¶¶ [0038] – [0040]).
	Although Lee is not specific as to the second olefinic polymer layer including about 60 weight percent or more of one or more polypropylene resins, Shah discloses films similar to those Lee discloses wherein an outer layer includes, either alone or blended with other polyolefins, one or more polypropylene resins for purposes of adding stiffness, e.g. with 5 to 95 weight percent of the one or more polypropylenes (e.g. Fig. 1, 2; Col. 1, l. 61, to Col. 5, l. 12).  Accordingly, it would have been obvious to include in the second olefinic polymer layer Lee discloses 5 to 95 weight percent of one or more polypropylene resins as Shah suggests in order to add further stiffness to the film.
	Regarding claim 53, in addition to the limitations of claim 52, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 21, Shah provides a motivation to use less polyethylene, namely to include polypropylene(s) in order to impart stiffness, e.g. by using 5 to 95 weight percent or more of one or more polypropylene resins.  Lee further discloses the first tie layer is in direct contact with the first olefinic polymer layer (e.g. ¶¶ [0046] – [0048], [0050]), the first tie layer is in direct contact with the barrier layer (e.g. ¶¶ [0046] – [0048], [0050]), and the first tie layer and the second tie layer include the same polymeric composition (e.g. ¶¶ [0046] – [0048], [0050]).  As to the film thickness, Shah discloses film thicknesses of 12.7 to 101.6 µm are typical for the uses similar to Lee discloses although the actual thickness will depend on stiffness and film forming equipment limitations (“0.5 to 4 mils”: e.g. Col. 5, ll. 8 – 9).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the film to have a thickness of 50 µm or less, e.g. 12.7 to 50 µm, in order to provide a film which has the desired stiffness and which can be readily formed.

Response to Arguments
The examiner’s comments below were presented in the Advisory Action mailed 26 October 2021.  Applicant’s request for continued examination submitted 21 December 2021 does not include a response to said Advisory Action.  The examiner maintains the position set forth in these comments.  The examiner has reproduced below for convenience the comments in said Advisory Action relevant to the rejections presented in this Office Action.
	Applicant's arguments, see pp. 1 – 5, filed 23 September 2021, with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Applicant asserts the examiner’s combination of Lee (US 2008/0032148 A1) and Tse (US 2013/0225752 A1) is improper in view of Tse’s examples relating to adhesion to cardboard or paperboard whereas the claims are directed to a composition adhering to both polypropylene and polyethylene.  While Tse may disclose examples relating to adhesion of a composition to cardboard, the examiner observes Tse more broadly discloses materials which can be adhered with the compositions Tse discloses.  For example, Tse discloses plastics, including polyethylene and polypropylene, may be used as substrates upon which an adhesive composition is provided (e.g. ¶ [0169]).
	A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also MPEP § 2123, I.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See also MPEP § 2123, II.  Therefore, Tse’s examples do not, without more, teach away from the disclosures regarding polyethylene and polypropylene.
	Applicant further asserts Tse’s disclosure is directed toward composition using a polypropylene copolymer as a base resin and adding adhesive component thereto to adhere to paperboard.  Notwithstanding the discussion of paperboard or cardboard above, the examiner notes Tse is not relied upon for an overall adhesive composition.  Rather, Tse discloses features of a propylene based elastomer which are useful for Lee’s purposes.  Notably, Tse describes propylene concentrations and crystallinities that yield a tacticity and resulting properties, i.e. flexibility and bonding strength, which Lee desires or are at least useful for Lee’s purposes.
	MPEP § 2145, III, states the following regarding arguing that prior art devices are not physically combinable:
"The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.").

However, the claimed combination cannot change the principle of operation of the primary reference or render the reference inoperable for its intended purpose.

In the case of Lee and Tse, it is not required that the whole composition Lee discloses be incorporated into Tse’s polymeric composition.  Therefore, considering Lee’s disclosure for features of a propylene based elastomer to add to Lee’s polymeric composition is reasonable.
	The examiner observes Applicant’s amendments to the claims are not sufficient to rise to the level of a substantive change which the rejections in the Office Action mailed 21 June 2021 would not address.  For example, claim 1 is amended to relate to an intended use as an adhesive, and the rejection thereof under 35 U.S.C. 103 in the Office Action mailed 21 June 2021 addresses positive structure as an adhesive.  The examiner finds that a positive structure as an adhesive necessarily requires utility in the intended use.
	Therefore, the rejections under 35 U.S.C. 103 are maintained to the extent consistent with the present amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783